Name: Commission Regulation (EEC) No 3672/83 of 19 December 1983 fixing the reference prices for fishery products for the 1984 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12 . 83 Official Journal of the European Communities No L 366/31 COMMISSION REGULATION (EEC) No 3672/83 of 19 December 1983 fixing the reference prices for fishery products for the 1984 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular the first subparagraph of Article 21 (6) thereof, Whereas the reference prices for the tuna specified in Annex III to Regulation (EEC) No 3796/81 are based on the weighted average of the free-at-frontier prices recorded on the most representative markets in the Member States during the three preceding years ; Whereas the reference prices for the products specified in Annexes I (B) and (C) and IV (B) to Regulation (EEC) No 3796/81 are determined on the basis of the average of the reference prices for the fresh product, account being taken of the processing costs and of the need to ensure a price relationship in keeping with the market situation ; Whereas, for the frozen products specified in Annex V to Regulation (EEC) No 3796/81 for which no reference price is fixed for the fresh product, the reference prices are determined on the basis of the reference price applied to a commercially similar fresh product ; Whereas, because of the volume and the conditions of importation of certain products, it is not necessary to fix immediately a reference price for these products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Whereas Article 21 ( 1 ) of Regulation (EEC) No 3796/81 provides, among other things, for reference prices valid for the Community to be fixed each year, by product category , for the products specified in Annexes I , II , III , IV (B) and V to that Regulation ; Whereas Article 21 (2) of Regulation (EEC) No 3796/81 provides that the reference price for the products specified in Annex I (A) and (D) thereto must be equal to the withdrawal price fixed in accordance with Article 12(1 ) thereof ; Whereas the withdrawal prices for the 1984 fishing year for the fishery products specified in Annex I (A) and (D) to Regulation (EEC) No 3796/81 were fixed by Commission Regulation (EEC) No 3670/83 (2) ; HAS ADOPTED THIS REGULATION : Article 1 The reference prices for the 1984 fishing year for the products specified in Annexes I , II , III , IV (B) and V to Regulation (EEC) No 3796/81 shall be as shown in the Annex hereto . Whereas the reference prices for the products specified in Annex II to Regulation (EEC) No 3796/81 must be derived from their guide prices by reference to the price level at which the intervention measures provided for in Article 16(1 ) thereof may be taken , and fixed taking account of the situation on the market in those products ; whereas the reference prices for those products should therefore be 85 % of the guide prices fixed by Council Regulation (EEC) No 3573/83 (3) ; Article 2 (') OJ No L 379 , 31 . 12 . 1981 , p. 1 . ( 2) See page 22 of this Official Journal . (&gt;) OJ No L 356, 20 . 12 . 1983 , p. 3 . This Regulation shall enter into force on 1 January 1984. 28 . 12. 83No L 366/32 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1983 . For the Commission Giorgios CONTOGEORG1S Member of the Commission 28 . 12 . 83 Official Journal of the European Communities No L 366/33 ANNEX 1 . Reference prices for the products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 Fresh or chilled products Reference prices (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Herring 1 0 0 242 242 03.01 B I a) 1 aa) and 2 0 0 227 227 03.01 6 I a) 2 aa) 3 0 0 143 143 Sardines / 1 0 0 251 160 03.01 B I d) 1 ) (a) from the Atlantic I 2 3 4 0 0 0 0 0 0 251 388 251 160 &gt; 160 160 I 1 0 0 200 127 (b) from the Mediterra- / nean I 2 3 4 0 0 0 0 0 0 200 309 200 127 127 127 Dogfish 1 502 368 475 334 (Squalus acanthius) 2 428 301 401 268 ex 03.01 B I e) 1 aa) 3 234 167 201 134 Dogfish 1 516 387 484 322 (Scyliorhinus spp) 2 516 387 451 322 ex 03.01 B I e) 1 aa) 3 355 258 290 161 Redfish 1 0 0 633 633 03.01 B I f) 1 2 0 0 633 633 3 0 0 535 535 Cod 1 758 716 548 421 (Gadus morhua) 2 758 716 548 421 ex 03.01 B I h) 1 3 716 590 421 337 4 573 396 329 236 5 404 236 244 160 Saithe 1 436 436 339 339 03.01 B I ij) 1 2 436 436 339 339 3 436 436 339 339 \ 4 364 267 194 145 Haddock 1 567 504 441 378 03.01 B I k) 1 2 567 504 441 378 3 485 410 340 233 4 460 385 334 233 Whiting 1 464 435 348 232 03.01 B 1 1) 1 2 464 435 348 232 3 441 354 319 133 4 319 215 232 133 Ling 1 590 451 486 347 03.01 B I m) 1 2 576 437 472 333 3 520 381 416 277 (') The freshness categories , sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . No L 366/34 Official Journal of the European Communities 28 . 12. 83 Fresh or chilled products Reference prices (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Mackerel 1 0 0 200 200 (Scomber scombrus) 2 0 0 200 177 ex 03.01 B I o) 1 aa) and 3 0 0 200 165 ex 03.01 B I o) 2 ) aa) || Anchovies 1 0 0 321 207 03.01 B I p) 1 2 0 0 390 207 3 0 0 321 207 4 0 0 133 133 Plaice I 1 533 503 296 296 03.01 B I q) 1 J 2 533 503 296 296  1 January to j 3 503 474 296 29630 April 1984 ( 4 414 385 296 296  1 May to / 1 720 680 400 400 31 December 1984 1 2 720 680 400 400 1 3 680 640 400 400 4 560 520 400 400 Hake 1 1 772 1 673 1 378 1 280 (Merluccius merluccius) 2 1 772 1 673 1 378 1 280 ex 03.01 B 1 1) 1 3 1 575 1 476 1 280 1 083 Simply boiled in water Size (') Reference prices (ECU/tonne) A (') B (') Shrimps of the genus Crangon crangon 1 820 693 ex 03.03 A IV b) 1 2 378 378 (') The freshness categories , sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . 2 . Reference prices for the products listed in Annex II to Regulation (EEC) No 3796/81 CCT heading No Description Reference prices(ECU/tonne) A. Frozen products falling within CCT heading No 03.01 : 03.01 Bid) 2 Sardines (Sardina pilchardus) 331 03.01 Bis) 2 Sea bream of the species Dentex dentex and Pagellus spp 1 001 B. Frozen products falling within CCT heading No 03.03 : 03.03 B IV a) 1 aa) Squid (Loligo spp) 1 982 03.03 B IV a) 1 bb) Squid (Todarodes sagittatus) 978 03.03 B IV a) 1 cc) Squid (Illex spp) 978 03.03 B IV a) 2 Cuttle-fish of the species Sepia officinalis , Rossia macrosoma and Sepiola rondeleti 1 278 03.03 B IV a) 3 Octopus 952 28 . 12. 83 Official Journal of the European Communities No L 366/35 3 . Reference prices for the products listed in Annex III to Regulation (EEC) No 3796/81 Tuna, fresh , chilled or frozen, for the industrial manufacture of products falling within heading No 16.04  subheading 03.01 B I c) 1 Product Reference prices (ECU/tonne) Whole Gilled and gutted Other A. Yellowfin tuna (Thunnus albacares) : 1 . weighing more than 10 kg each (') 731 833 906 2 . weighing not more than 10 kg each (') 665 758 825 B. Albacore (Thunnus alalunga) : I 1 . weighing more than 10 kg each (') 833 949 1 033 2. weighing not more than 10 kg each (') 1 060 1 208 1 314 C. Other species 468 534 580 (') Reference to weight applies to whole products . 4. Reference prices for the products listed in Annex IV (B) and V to Regulation (EEC) No 3796/81 Frozen products falling within subheadings 03.01 B I , B II and 16.04 GI Species Presentation Reference prices(ECU/tonne) 1 . Redfish Whole fish :  With or without head 716  Other 1 101 Fillets :  With bones (standard) 1 399  Boneless 1 645  Blocks in immediate packing weighing not more than 4 kg 1 865 Minced blocks 869 2. Cod Whole fish :  With or without head 848  Other 1 280 Fillets :  Industrial blocks, with bones (standard) 1 812  Industrial blocks, boneless 2 112  Individual fillets, with skin 1 925  Individual fillets, skinless 2 264  Blocks in immediate packing weighing not more than 4 kg 2 367 Minced blocks 982 3 . Saithe Whole fish :  With or without head 544  Other 836 Fillets :  Industrial blocks, with bones (standard) 1 130  Industrial blocks, boneless 1 256  Individual fillets , with skin 1 177  Individual fillets , skinless 1 317  Blocks in immediate packing weighing not more than 4 kg 1 399 Minced blocks 648 No L 366/36 Official Journal of the European Communities 28 . 12. 83 Species Presentation Reference prices (ECU/tonne) 4 . Haddock Whole fish :  With or without head 685  Other 984 Fillets :  Industrial blocks , with bones (standard) 1 687  Industrial blocks, boneless 2 088  Individual fillets , with skin 1 875  Individual fillets, skinless 2 109  Blocks in immediate packing weighing not more than 4 kg 2 206 Minced blocks 792 5 . Mackerel Whole fish :  With head 313  Headless 348  Sides ' 482 Fillets " 608 6 . Hake Whole fish :  With or without head 635  Other 959 Fillets :  Industrial blocks, with bones (standard) 980  Industrial blocks, boneless 1 176  Individual fillets , with skin 1048  Individual fillets , skinless 1 244  Blocks in immediate packing weighing not more than 4 kg 1 327 Minced blocks 764